DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 4/11/2022, with respect to claims 1-3 and 15-20 have been fully considered and are persuasive.  The 103 rejections of claims 1-3 and 15-20 has been withdrawn. 
The applicant’s amendments to claims 8, 10, 12, and 15 successfully overcome all previous 112 rejections.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found
teaching individually, or suggesting in combination, all of the features of the applicants' invention,
specifically a method for localization of brain regions, comprising the steps of: providing a first set of stimulus pulses to the patient's brain at a first locations said first set of stimulus pulses having randomized amplitudes; recording a first dataset, including a first set of local field potentials, produced in response to said first set of stimulus pulses; providing a second set of stimulus pulses to the patient's brain at a second location which is spaced a distance from said first location, said second set of stimulus pulses having randomized amplitudes; recording a second dataset, including a second set of local field potentials, produced in response to said second set of stimulus pulses; and using said analysis results to estimate at least one of said first location and said second location with respect to its functional location in the patient's brain. Specifically, no art utilized randomized amplitudes for the first and second set of stimulus pulses at a first and second location, to receive the responsive LFPs. The closest art of Bergman and Sinclair taught a method for mapping and localizing brain regions but failed to teach using stimulus pulse sets comprising randomized pulses and while Bokil teaches brain stimulation of different regions, wherein the second set of stimulus at the second neural target utilizes randomized amplitudes, this is drawn to a method for neural modulation and not mapping, and specifically teaches utilizing a first regular set of stimulus pulses at a first neural target and then a second set of stimulus with a randomized amplitude at the second neural target, the first set to suppress the target and the second set to activate the target (Bokil Col 12 lines 28-42). There would be no clear or obvious motivation to combine these teachings to achieve the claimed method of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bokil (U.S. Patent No. 11,338,129 B2) teaches a method for neural modulation wherein a brain stimulation device stimulates a first neural target n with a first set of regular stimulus pulses to activate the region and a stimulates a second neural target  with a second set of stimulus pulses having randomized amplitudes to suppress the activity of the second region (Col 12 lines 28-42).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792